department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations there under in our letters dated april 20xx may 20xx july 20xx and october 20xx we requested information necessary to conduct an examination of your form_990 for the year ended june 20xx we have not received all of the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective july 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all the tax years thereafter in accordance with instructions of the return if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition in one of these three courts must be filed before the 91st day after the date that this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the untied states tax_court at the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations fulton street floor brooklyn ny date date legend org - organization name xx date address - address org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter rev catalog number 34809f you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading if you write please provide a telephone number and the most convenient time to call if we of this letter need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service form 886a name of taxpayer year period ended june 20xx explanation of items schedule no org legend org - organization name xx - date we have made numerous attempts see attached exhibit a via telephone certified mail and first class mail to schedule an appointment to examine your books_and_records for the period referenced above to date we have not received a responds to our request sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information we propose to revoke your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective july 20xx as a taxable entity you will be required to file the appropriate federal_income_tax return form acrev department of the treasury - internal_revenue_service page -1- org ein fye june 20xx xx - date ra-1 ra-2 - ist 2nd rahibit a attachment to form 886-a description of mailings and contact information date of mailing telephone number description of correspondence contact status of mailing letter with attached information document requesting examination of tax_return sent to last known address on irs records via certified mail 20xx returned to sender unclaimed unable to forward attempt to contact the organization via telephone phone number listed on website and accurint 20xx busy signal attempt to contact the organization via telephone phone number listed on website and accurint 20kx busy signal letter with attached information document requesting examination of tax_return sent to principal officer that is listed on f990-n home address via alcertified mail 20xx returned to sender unclaimed unable to forward attempt to contact the principal officer via telephone phone number listed on accurint 20xx no answer voice mail not activated letter with attached information document requesting examination of tax_return sent to the principal officer listed on f990-n home address via signed for on july 20xx by ra-1 certified mail t va 20xx t l a 20xx via regular mail no letter was returned know address of the organization via certified mail letter with attached information document requesting examination of tax_return sent to the last letter with attached information document requesting examination of tax_return sent to the principal officer listed on the f990-n home address adverse letter with attached information document requesting examination of tax_return sent to the principal officer home address via certified mail letter with attached information_document_request addressing filing_requirements sent to the last adverse letter with attached information document requesting examination of tax_return sent to the returned to sender unclaimed unable to forward returned to sender unclaimed unable to forward signed for on august 20xx by ra-2 know address of the organization via regular mail organization via certified mail page of no letter was returned t av 20xx 20kx 20xx 20xx org ein fye june 20xx xx - date ra-1 ra-2 - ist 2nd ra exhibit a attachment to form 886-a description of mailings and contact information date of mailing telephone number description of correspondence contact status of mailing information document requesting attached form_1023 application_for recognition of exemption and letter determination_letter sent to the principal officer home address via certified mail information document requesting attached form_1023 application_for recognition of exemption and letter determination_letter sent to the organization returned to sender unclaimed unable to forward address via certified mail 20xx 20xx returned to sender unclaimed unable to forward page of
